DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2022 was filed after the mailing date of the final office action on 11/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Wilson (Reg. No. 25297) on Monday, February 14, 2022.

The application has been amended as follows: 
	IN THE CLAIMS:
	Claim 4: CANCELLED
	Claim 5: The battery arrangement according to claim 1, wherein a magnitude of the slope angle is 45°.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of a battery arrangement comprising two cover plates, each comprising: a plurality of current collectors in a form of rails, a plurality of battery holders attached to the current collectors, a plurality of batteries held between the cover plates, wherein each battery is in contact, on opposing longitudinal ends therefore, with a corresponding one of the current collectors, wherein each battery in a same battery row contacts a different current collector of 
While not reciting the same language, claims 14 and 17 are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Garfinkel et al. (US 2015/0266387) discloses battery cells alternating in direction in a row being held between sidewalls (Fig 4). However, the battery terminals are all on the same side of the battery wherein said side does not face either of the side walls. Because the terminals do not face the sidewalls, the prior art does not teach or suggest the current collectors in the form of rails and in the cover plates.
Burkman (US 2016/0056430) discloses battery cells in two rows of cells, each row slopes at opposite slope angles (i.e. one row positive, one row negative) (Fig 4). However, the terminals of the batteries are meant to directly contact the terminals of the other row. Because of this configuration, the reference neither has “current collectors in the form or rails” and on the collectors on the cover plates, nor can the reference be modified to meet that limitation.

(see Fig 1). Bending tabs 102 (current collectors) appear to have a form of a rail (Fig 2, 4a-b). However, the slope angle is the same for all the batteries in the pack, therefore the battery pack cannot have a row with a positive slope angle and a row with a negative slope angle.
Kaese (DE 102015214185) disclose battery modules where the cells 14 are slanted (Fig 1). The cells in the rows are sandwiched by plates 18 and 54 (see Fig 6). However, the cells have both terminals on the top of the cells (Figs 1-2) and is only meant to be connected with cells connectors 30 on the upper side of the battery cells ([0057], Fig 2). Therefore, the reference does not teach or suggest conductive rails on both cover plates, nor does the reference teach or suggest having a row with a positive slope angle and a row with a negative slope angle. 
In conclusion, the best combination of references is Kaese in view of Yi and either Garfinkel or Burkman. However, Kaese cannot be modified to have current collectors rails (such as the current collector form of Yi) on the top and bottom cover plate because Kaese connects the cells at the top. In addition, Kaese does not disclose a row with a positive slope angle and a row with a negative slope angle; while Burkman teaches a row with a positive slope angle and a row with a negative slope angle, Burkman uses this configuration in order to connect the cells without using a bus bar (i.e. directly connecting cell terminals to other cell terminals), and because Kaese has all the cells with terminals on the upper side, it would not have been obvious to combine the different slanting rows configuration of Burkman with the battery modules of Kaese. Therefore, the prior art does not teach, suggest, or render obvious the claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






    
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725